     Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
    ____________________________________
    REMENTA FORBES                       : CIVIL ACTION NO.
                                         :
          Plaintiff,                     :
                                         :
    v.                                   : JURY TRIAL DEMANDED
                                         :
    BJ’S WHOLSALE CLUB, INC.             :
                                         : OCTOBER 26, 2020
          Defendant.                     :
    ____________________________________

                                            COMPLAINT

                                    JURISDICTION AND VENUE

1. This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2;

   the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634; the

   Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. 46a-60, et seq.;

   and Connecticut state law.

2. The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and the

   provisions of 28 U.S.C. §1343.

3. Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that the

   claims arose in this district and Plaintiff resides in this district.

4. Supplemental jurisdiction over Plaintiff's supplemental state law claims are invoked

   pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and occurrences

   as Plaintiff's federal claims.

5. Costs, expert witness fees and attorney's fees are sought pursuant to 42 U.S.C. §1988.

6. The Plaintiff received a Notice of Right to Sue on July 28, 2020.

7. The Plaintiff received a Release of Jurisdiction on July 27, 2020.
                                                   -1-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 2 of 11




                                            PLAINTIFF

8. The Plaintiff, Rementa Forbes (“Plaintiff” or “Forbes”), resides at 85 Walnut Street, East

    Hartford, CT 06108.


                                           DEFENDANT

9. The Defendant, BJ's Wholesale Club Inc. (“BJ’s” or “Defendant”) is a corporation

    organized under the laws of the state of Connecticut, is registered with the state of

    Connecticut, and conducts substantial business at 507 New Park Avenue, West Hartford,

    Connecticut, where Plaintiff was employed.

10. The Defendant employs more than twenty (20) employees.

                                   FACTUAL ALLEGATIONS

11. Plaintiff African-American.

12. Plaintiff was born on November 19th, 1968.

13. Plaintiff is 50 years old.

14. Plaintiff was the oldest African-American employees out of his Ticketer’s work

    team.

15. Plaintiff was a dedicated employee for over sixteen years at BJ’s.

16. Throughout his employment Plaintiff continually showed loyalty, hard work, honesty, and

    various other attributes that made him a valuable tenured employee.

17. Plaintiff provided maximum productivity to BJ’s during the most fruitful years of his life.

18. Plaintiff was hired in 2003 by BJ’s for the third shift Ticketer position.

19. Plaintiff diligently worked the 11:00 PM to 6:30 AM, rigorous overnight shift in which not

    many employees remain employed for as long as a time as he did.
                                                 -2-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 3 of 11




20. At all times relevant, Plaintiff’s General Manager was Paul Kondash (“Kondash”)

    (Caucasian), and Michael (Zone 1 Specialist) (Caucasian), was Plaintiff’s Zone Manager.

21. Plaintiff always performed the duties of his position in a satisfactory manner and despite

   the arduous hours that his shifts required he was a reliable team member and always gave

   his best to perform the duties of his position. Plaintiff had no poor performance reviews

   and no disciplinary reprimands.

22. Unfortunately, to Plaintiff’s severe detriment, BJ’s management targeted and treated him

   disparately throughout his employment, ultimately culminating in his wrongful

   termination.

23. The disparate treatment towards Plaintiff began as early as 2018, at the hands of Manuel

   D'Ole (“D'Ole”) and was rapidly followed by Kondash, who aided and abetted D'Ole’s

   discriminatory conduct, ultimately terminating Plaintiff, under the feeble guise of “position

   elimination” due to a “restructure.”

24. In point of fact, in or about March 2018, Plaintiff, recognizing that he was not being treated

   fairly, pointedly asked D'Ole, “are you a racist?”

25. James Higgins, (“Higgins”) (Caucasian,), Assistant General Manager, was informed about

   D’Ole’s misconduct.

26. Nonetheless, D'Ole’s disparate treatment was neither addressed by BJ’s management nor

   Higgins, the assistant general manager.

27. In fact, instead of remedying the situation, in retaliation, BJ’s sealed Plaintiff’s fate as a

   BJ’s employee.




                                                 -3-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 4 of 11




28. Adding support to his position that he was the target of discrimination because of his race,

   other African-American employees can attest to the fact they were targeted and forced to

   resign from the company due to the disparate treatment they had been receiving.

29. BJ’s latest salvo occurred on May 8, 2019, either in direct retaliation because Plaintiff

   raised a genuine concern of racism in the workplace and/or in furtherance of its disparate

   treatment toward him — either way, Plaintiff was wrongfully terminated under the pretext

   of a “restructure.”

30. The purported “restructuring” in Plaintiff’s department, was originally only presented as a

   business decision, whereas BJ’s promised it would retain all its existing employees and

   restructure its current environment in order to obtain more productivity.

31. It was never presented as a formal restructure, wherein employees’ positions would be

   eliminated.

32. As explicitly promised in one of the meetings — some positions could be eliminated but

   everyone in the area would remain employed at BJ’s, which clearly assured Plaintiff, that

   at worst, he would be transferred to another department within BJ’s.

33. Following this “promise” on May 8, 2019 at 5:00 AM, while still performing Plaintiff’s

   work duties, Kondash called Plaintiff into his office and shockingly informed him of his

   immediate termination, without notice, after sixteen years of dedicated employment.

34. Plaintiff, at this point remembered the prior commitment made by BJ’s to retain all its

   employees and questioned why he, the only African-American Ticketer, was being

   terminated.




                                                -4-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 5 of 11




35. Plaintiff, also mindful of that promise by BJ’s to transfer its employees into another

   department, asked Kondash if he could transfer (as previously agreed) to another position

   within BJ’s or even another location.

36. Kondash, immediately, in stark contrast to prior relied upon promises, categorically

   denied Plaintiff that well-deserved opportunity to transfer.

37. The denial of Plaintiff’s transfer is further proof of discriminatory treatment since it is

   common and accepted practice that whenever another position is available in any other

   department the night shift crew are the first employees afforded the opportunity to transfer.

38. Had Plaintiff been told in advance that he would have been terminated, he would have had

   time to find employment elsewhere so that he would not have jeopardized the welfare of

   his family nor would he have put his health at risk given the fact that once he lost his

   employment at BJ’s he also could no longer afford health insurance that was medically

   necessary for the treatment for his cancer.

39. This disgraceful move by BJ’s halted Plaintiff’s sixteen-year career and left him without a

   job for the foreseeable future, with a serious illness to face without health insurance, and a

   family he can no longer provide for.

40. Plaintiff, a loyal tenured employee to the core, deserved better and was absolutely willing

   to transfer to whichever department his supervisor would transfer him to and had the skill

   set to perform other positions within the store.

41. Plaintiff was also willing to transfer to any other store location, among many that the

   company has, yet, he was terminated, prior to being given that opportunity.

42. Plaintiff was then required to take a perp walk and was immediately escorted off of the

   premises, causing him unwarranted severe emotional distress and mental anguish.
                                                 -5-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 6 of 11




43. Further belying BJ’s proffered reason for terminating Plaintiff’s employment — “job

   elimination” — BJ’s subsequently posted Plaintiff’s exact former position on “Indeed,” a

   well-known job recruiter website.

44. As evidence of disparate treatment, another non-African-American Ticketer’s position was

   not eliminated in BJ’s “restructure.”

45. Also calling into question the veracity of BJ’s termination of Plaintiff’s employment is the

   fact, Kondash directly admitted to Michael (Zone 1 Specialist), that he terminated Plaintiff

   “illegally” which Michael could attest to.



                                           COUNT ONE

        VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

46. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-45 with the same force and

   impact as is fully set forth herein.

47. The Plaintiff was 50 years old at the time of the events and interactions alleged in this

   Complaint.

48. Plaintiff was the oldest African-American employees out of his Ticketer’s work team.

49. The Plaintiff was at all times qualified for the position he held.

50. The Plaintiff was treated disparately because of his age and was wrongfully terminated on

   May 8, 2019, constituting an adverse employment action.

51. Defendant’s actions and conduct are a violation of the ADEA.

52. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

   damages including but not limited to lost wages, fringe benefits, health insurance,


                                                  -6-
     Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 7 of 11




   emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy life’s

   pleasures and activities.

53. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.


                                            COUNT TWO

                    VIOLATION OF CONN. GEN. STAT. § 46A-60(b)(1)
                             (AGE DISCRIMINATION)

54. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-53 with the same force and

   impact as is fully set forth herein.

55. The Plaintiff was treated disparately because of his age and was wrongfully terminated on

   May 8, 2019, constituting an adverse employment action.

56. Defendant’s actions and conduct are a violation of Conn. Gen. Stat. § 46a-60(b)(1).

57. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

   damages including but not limited to lost wages, fringe benefits, health insurance,

   emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy life’s

   pleasures and activities.

58. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.


                                          COUNT THREE

                            VIOLATION OF TITLE VII
                       (RACE AND COLOR DISCRIMINATION)

59. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-45 with the same force and

   impact as if fully set forth herein.

60. Plaintiff is African-American.



                                                -7-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 8 of 11




61. The Plaintiff was qualified for his position. Defendant outwardly treated Plaintiff

   disparately because of the characteristics associated with his African-American race and

   color.

62. Plaintiff’s Supervisors, at the time of these events Paul Kondash (“Kondash”), Plaintiff’s

   General Manager and Michael (Zone 1 Specialist) Plaintiff’s Zone Manager were

   Caucasian.

63. Throughout his employment at BJ’s, Plaintiff was subjected to disparate treatment at hands

   of his supervisors as it can be appreciated when in 2018, after different episodes of unfair

   treatment towards him, Plaintiff, incapable of enduring more hostility at the hands of

   Manuel D'Ole (“D'Ole”) due to his race and skin color asked him “are you a racist?”

64. Further proof of the discriminatory treatment that Plaintiff was enduring is the fact D’Ole’s

   disparate treatment was neither addressed by BJ’s nor Higgins who was also aware of this

   wrong conduct.

65. To Plaintiff’s severe detriment, D'Ole’s conduct was followed by Kondash, who aided and

   abetted D'Ole’s discriminatory conduct to the point to terminate Plaintiff’s employment.

66. Defendant’s actions and conduct are a violation of Title VII.

67. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

   damages including but not limited to lost wages, fringe benefits, health insurance,

   emotional and psychological distress, stress, anxiety and loss of the ability to enjoy life’s

   pleasures and activities.

68. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.




                                                 -8-
      Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 9 of 11




                                          COUNT FOUR

                    VIOLATION OF CONN. GEN. STAT. § 46A-60(b)(1)
                        (RACE AND COLOR DISCRIMINATION)

69. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-68 with the same force and

   impact as if fully set forth herein.

70. Defendant’s actions and conduct are a violation of Conn. Gen. Stat. § 46a-60(b)(1).

71. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

   damages including but not limited to lost wages, fringe benefits, health insurance,

   emotional and psychological distress, stress, anxiety and loss of the ability to enjoy life’s

   pleasures and activities.

72. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.


                                           COUNT FIVE

                                       RETALIATION,
                                 IN VIOLATION OF TITLE VII

73. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-45 with the same force and

   impact as is fully set forth herein.

74. Plaintiff, recognizing that he was not being treated fairly, pointedly asked D'Ole, “are you

   a racist?” James Higgins, (Caucasian,), Assistant General Manager, was informed about

   D’Ole’s misconduct.

75. Nonetheless, D'Ole’s disparate treatment was neither addressed by BJ’s management nor

   Higgins, the assistant general manager.

76. In fact, instead of remedying the situation, in retaliation, BJ’s sealed Plaintiff’s fate as a

   BJ’s employee.

                                                 -9-
     Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 10 of 11




77. Defendants’ conduct is unlawful and in violation of the ADEA.

78. As a result of the Defendants’ unlawful conduct, Plaintiff has suffered, and will continue

   to suffer damages, including but not limited, to substantial lost wages, fringe benefits,

   health insurance, retirement and pension benefits, mental and emotional distress and the

   ability to enjoy life’s pleasures.

79. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.



                                            COUNT SIX

                                 RETALIATION,
                 IN VIOLATION OF THE CONN. GEN. STAT 46A60(B)(4)

80. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-45 with the same force and

   impact as is fully set forth herein.

81. Plaintiff, recognizing that he was not being treated fairly, pointedly asked D'Ole, “are you

   a racist?” James Higgins, (Caucasian,), Assistant General Manager, was informed about

   D’Ole’s misconduct.

82. Nonetheless, D'Ole’s disparate treatment was neither addressed by BJ’s management nor

   Higgins, the assistant general manager.

83. In fact, instead of remedying the situation, in retaliation, BJ’s sealed Plaintiff’s fate as a

   BJ’s employee.

84. Defendant’s conduct is unlawful and in violation of the C.G.S. 46a60(b)(4).

85. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will continue

   to suffer damages, including but not limited, to substantial lost wages, fringe benefits,



                                                 -10-
     Case 3:20-cv-01610-VLB Document 1 Filed 10/26/20 Page 11 of 11




   health insurance, retirement and pension benefits, mental and emotional distress, and the

   ability to enjoy life’s pleasures.

86. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.




           PRAYER FOR RELIEF

                    Wherefore the Plaintiff prays that this court award:

                            1. Money damages;

                            2. Costs;

                            3. Punitive damages, attorney fees, and expert witness fees;

                            4. Pre-judgment interest

                            5. Trial by jury; and

                            6. Such other relief as the Court deems just, fair, and equitable.


                                    THE PLAINTIFF,
                                    REMENTA FORBES


                                    By: ____________/s/______________
                                       Michael C. McMinn (ct27169)
                                       THE MCMINN EMPLOYMENT
                                        LAW FIRM, LLC
                                        1000 Lafayette Blvd., Suite 1100
                                        Bridgeport, CT 06604
                                        Tel: (203) 683-6007
                                        Fax: (203) 680-9881
                                        Email: michael@mcminnemploymentlaw.com

                                        COUNSEL FOR PLAINTIFF




                                                -11-
